DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed October 28th, 2022 has been entered. Claims 1-24 are pending. Claims 1-3, 5-7, 10, 13-15, 18, 20 and 23 have been amended by the Applicant. Applicant’s amendments have overcome the abstract and claim objections.
Claim Rejections 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Minho, KR20170002691 in view of Nebon et al, US 6139347 [Nebon].
Regarding claim 1, Minho discloses (figs.1-10) an electrical connection device, which is connected between a main body (10) and a draw-out device (30) of an electrical appliance with a draw- out structure, where the electrical connection device comprises:
a draw-out device connection assembly (labeled in fig.2, below), including connection pieces (31, 33) being fixed on the draw-out device (30) and electrically connected to inlet and outlet ends (labeled in fig.2, below) of the draw-out device (30);

a main body connection assembly (100), including contact pieces (130) with a clamping mechanism (190), the clamping mechanism (190) making the contact pieces (130) close to and clamp a main body busbar (110);
connecting the connection pieces (31, 33) of the draw-out device connection assembly (labeled in fig.2, below) and the contact pieces (130) of the main body connection assembly (100), the main body connection assembly (100), and the draw-out device connection assembly (labeled in fig.2, below) forming a conductive path;
where the contact pieces (130) of the main body connection assembly (100) are offset by adapting to a position deviation of the main body busbar (110), so that the contact pieces (130) close to and clamp the main body busbar (110); connecting the draw-out device connection assembly (labeled in fig.2, below) and the main body connection assembly (100), the main body connection assembly (100), and the draw- out device connection assembly (labeled in fig.2, below) forming a conductive path.
Minho fails to disclose the flexible assembly, the flexible assembly and the draw-out device connection assembly forming a conductive path; and the flexible assembly absorbs the offset of the contact pieces by deformation, the offset is not transferred to the draw-out device connection assembly.
Nebon discloses (figs.1-4) a bus-bar structure comprising a flexible assembly (50), and a main body connection assembly (22), the main body connection assembly (22) and the flexible assembly (50) forming a conductive path; and the flexible assembly (50) absorbs offset of contact pieces (54) by own deformation [see fig.2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main body connection assembly of Minho with the flexible structure of Nebon, thereby providing an angular offset of the plug-in contact with respect to the terminal no longer has the consequence of tending to open the plug-in contact, and of increasing the contact forces, the wear of the contact surface of the terminal and of the plug-in contact is less, thus, lengthening the lifetime of these parts.
	
    PNG
    media_image1.png
    335
    447
    media_image1.png
    Greyscale


Regarding claim 12, Minho further discloses an electrical appliance with a draw-out structure, comprising a main body (10) and a draw-out device (30), where the main body (10) and the draw-out device (30) have a separation position and an insertion position, where the main body (10) and the draw-out device (30) are connected by the electrical connection device , where, in the separation position, the main body (10) exits the draw-out device (30), the main body busbar (110) is separated from the main body connection assembly (100), and the main body busbar (110) does not contact with the contact pieces (130);
in the insertion position, the main body (10) is pushed into the draw-out device (30), the main body busbar (110) is inserted into the main body connection assembly (31,33), and the contact pieces (130) close to and clamp the main body busbar (110).

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Minho and Nebon and further in view of Liang, CN101465529.
Regarding claim 8, Minho and Nebon fail to explicitly disclose wherein the flexible assembly is formed by a multilayer copper foil, a multilayer copper tape or a copper braided wire.
Liang discloses a bus-bar structure comprising a flexible assembly (7) formed by a multilayer copper foil, a multilayer copper tape or a copper braided wire.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main body connection assembly of Minho with the flexible structure of Liang, thereby providing connections that reduces breakage during vibration or abnormal operating conditions.
Regarding claim 11, Minho and Nebon fail to disclose wherein connection assembly comprise non- magnetic materials to prevent the formation of a closed magnetic loop.
Laing discloses where connection assembly (7) comprise non- magnetic materials [copper or aluminum] to prevent the formation of a closed magnetic loop.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main body connection assembly of Minho with the flexible structure of Liang, thereby providing connections that reduces breakage during vibration or abnormal operating conditions.
Claims 2-4, are rejected under 35 U.S.C. 103 as being unpatentable over Minho and Nebon and further in view of Genelot, GB 2268843.
Regarding claim 2, Minho and Nebon further disclose where the main body connection assembly (100) comprises:
The contact pieces (130), closing to and clamping the main body busbar (110), and being connected to the flexible assembly (Nebon, 50);
the clamping mechanism (190), applying a clamping force from an outer side of the contact pieces (130), so that the contact pieces (130) shrink inward so as to tightly close to and clamp the main body busbar (110).
Minho and Nebon fail to disclose a reset mechanism, applying a reset force from an inner side of the contact pieces, so that the contact pieces expand outward to reset.
Genelot discloses (fig.4) a connection clamp comprising a reset mechanism (20), applying a reset force from an inner side of contact pieces (6), so that the contact pieces expand outward to reset.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the clamping mechanism of Minho, with the teaching of Genelot, thereby providing a single contact pressure device for both connection bars.
Regarding claim 3, Minho further discloses where the clamping mechanism (190) comprises:
a fastener (190), a bearing member (210), an elastic member (150) and a force applying member (planer surface, 130);
the fastener (190) is installed on the contact pieces (130), the contact pieces (130) shrink inward when the fastener (190) is tightened;
the elastic member (150) and the force applying member(planer surface, 130) apply the clamping force to the contact pieces (130);
the bearing member (210) is installed between the fastener (190) and the elastic member (150), the bearing member (210) absorbs a rotation caused by an action of the fastener (190), so that the rotation is not transmitted to the elastic member (150) and the force applying member (planer surface, 130).
Regarding claim 4, Minho, Nebon and Genelot further disclose where there are two contact pieces (130), the two contact pieces (130) are close to and clamp the main body busbar (110) from both sides, the fastener (190) is installed on the two contact pieces (130), and the two contact pieces (130) shrink inward when the fastener (190) is tightened, the reset mechanism 1s installed on the inner side of the two contact pieces, and the reset mechanism (Genelot, 20) makes the two contact pieces (130) expand outward to reset.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Minho and Nebon and further in view of Benke et al, US 5753875 [Benke].
Regarding claim 9, Minho and Nebon further disclose the claimed invention, except wherein a heat dissipation mechanism, being installed on the connection pieces.
Benke discloses (figs.1-12) a switchgear (1) where a heat dissipation mechanism (43), being installed on connection pieces (29, 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the connection assembly of Minho with the teaching of the connection assembly of Benke, thereby reducing heat generated at the connections, thus increasing cooling efficiency.
Claims 13, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Minho and Nebon and further in view of Jinghui, CN103624590.
Regarding claim 13, Minho discloses (figs.1-10) two electrical connection devices (100)
connected between a main body (10) and a draw-out device (30) of an electrical appliance with a draw-out structure, the two electrical connection devices (100) are respectively connected to an inlet end and an outlet end (labeled in fig.2, above) of the electrical appliance, the electrical connection device comprises:
a draw-out device connection assembly (labeled in fig.2, above), including connection pieces (31, 33), being fixed on the draw-out device (30) and electrically connected to the inlet and outlet ends (labeled in fig.2, above) of the draw-out device (30);
a main body connection assembly (100), including contact pieces (130) with a clamping mechanism (190), the clamping mechanism (190) making the contact pieces (130) close to and clamp a main body busbar (110); and
connecting the connection pieces (31, 33) of the draw-out device connection assembly (labeled in fig.2, above) and the contact pieces (130) main body connection assembly (100), the main body connection assembly, and the draw-out device connection assembly (labeled in fig.2, above) forming a conductive path;
where the contact pieces (130) of the main body connection assembly (100) are offset by adapting to the position deviation of the main body busbar (110), so that the contact pieces (130) close to and clamp the main body busbar (110).
Minho fails to disclose a linked electrical connection assembly and a linkage mechanism connecting the two electrical connection devices, wherein, the flexible assembly absorbs the offset of the contact pieces by deformation, the offset is not transferred to the draw-out device connection assembly; the linkage mechanism connects the clamping mechanisms of the two electrical connection devices, and the linkage mechanism enables the clamping mechanisms of the two electrical connection devices to act in synchronization.
Nebon discloses (figs.1-4) a bus-bar structure comprising a flexible assembly (50), and a main body connection assembly (22), the main body connection assembly (22) and the flexible assembly (50) forming a conductive path; and the flexible assembly (50) absorbs offset of contact pieces (54) by own deformation [see fig.2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main body connection assembly of Minho with the flexible structure of Nebon, thereby providing an angular offset of the plug-in contact with respect to the terminal no longer has the consequence of tending to open the plug-in contact, and of increasing the contact forces, the wear of the contact surface of the terminal and of the plug-in contact is less, thus, lengthening the lifetime of these parts.
Nebon fails to disclose a linked electrical connection assembly and a linkage mechanism connecting the two electrical connection devices, the linkage mechanism connects the clamping mechanisms of the two electrical connection devices, and the linkage mechanism enables the clamping mechanisms of the two electrical connection devices to act in synchronization.
Jinghui discloses a clamping device having a linkage mechanism where rotating a nut (9) drives a screw (4) to operate two clamping platforms (equivalent to two electrical connection devices), enables the clamping mechanisms of the two electrical connection devices to act in synchronization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the clamping mechanism of Minho with the teaching of Jinghui, thereby using original force to realize synchronous connection of the electrical connection or terminals.
Regarding claim 23, Minho discloses (figs.1-10), an electrical connection device connected between a main body (10) and a draw-out device (30) of an electrical appliance with a draw-out structure, the electrical appliance has multiple phases [see fig.1], and the electrical connection device comprises:
a draw-out device connection assembly (labeled in fig.2, above), including connection pieces (31, 33), being fixed on the draw-out device (30) and electrically connected to the inlet and outlet ends (labeled in fig.2, above) of the draw-out device (30);
a plurality of main body connection assemblies (100), each main body connection assembly (100) corresponding to one of the phases of the electrical appliance, each main body connection
assembly (100) including contact pieces (130) with a clamping mechanism (190), the clamping
mechanism (190) making the contact pieces (130) close to and clamp a main body busbar (110);
connecting the connection pieces (31, 33) of the draw-out device connection assembly (labeled in fig.2, above) and the main body connection assembly (100), the main body connection assembly (100), and the draw-out device connection assembly (labeled in fig.2, above) forming a conductive path;
where the contact pieces (130) of the main body connection assembly (100) are offset by adapting to the position deviation of the main body busbar (110), so that the contact pieces (130) close to and clamp the main body busbar (110); connecting the draw-out device connection assembly (labeled in fig.2, above) and the main body connection assembly (100), the main body connection assembly (100), and the draw- out device connection assembly (labeled in fig.2, above) forming a conductive path.
Minho fails to disclose a linked electrical connection assembly comprising an electrical connection device and a linkage mechanism and a flexible assembly; and the flexible assembly and the draw-out device connection assembly forming a conductive path; and the flexible assembly absorbs the offset of the contact pieces by deformation of the flexible assembly, the offset is not transferred to the draw-out device connection assembly; the linkage mechanism connects the clamping mechanisms of the plurality of main body connection assemblies, and the linkage mechanism enables the clamping mechanisms of the plurality of main body connection assemblies to act in synchronization.
Nebon discloses (figs.1-4) a bus-bar structure comprising a flexible assembly (50), and a main body connection assembly (22), the main body connection assembly (22) and the flexible assembly (50) forming a conductive path; and the flexible assembly (50) absorbs offset of contact pieces (54) by own deformation [see fig.2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main body connection assembly of Minho with the flexible structure of Nebon, thereby providing an angular offset of the plug-in contact with respect to the terminal no longer has the consequence of tending to open the plug-in contact, and of increasing the contact forces, the wear of the contact surface of the terminal and of the plug-in contact is less, thus, lengthening the lifetime of these parts.
Nebon fails to disclose a linked electrical connection assembly comprising an electrical connection device and a linkage mechanism, wherein the linkage mechanism connects the clamping mechanisms of the plurality of main body connection assemblies, and the linkage mechanism enables the clamping mechanisms of the plurality of main body connection assemblies to act in synchronization.
Jinghui discloses a clamping device having a linkage mechanism where rotating a nut (9) drives a screw (4) to operate two clamping platforms (equivalent to two electrical connection devices), enables the clamping mechanisms of the two electrical connection devices to act in synchronization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the clamping mechanism of Minho with the teaching of Jinghui, thereby using original force to realize synchronous connection of the electrical connection or terminals.
Regarding claim 24, Minho further discloses an electrical appliance with a draw-out structure, comprising a main body (10) and a draw-out device (30), where the main body (10) and the draw-out device (30) have a separation position and an insertion position, where the main body (10) and the draw-out device (30) are connected by the electrical connection device , where, in the separation position, the main body (10) exits the draw-out device (30), the main body busbar (110) is separated from the main body connection assembly (100), and the main body busbar (110) does not contact with the contact pieces (130);
in the insertion position, the main body (10) is pushed into the draw-out device (30), the main body busbar (110) is inserted into the main body connection assembly, and the contact pieces (130) close to and clamp the main body busbar (110).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Minho, Nebon and Jinghui, and further in view of Genelot.
Regarding claim 14, Minho, Nebon and Jinghui further disclose where the main body connection assembly (100) comprises:
the contact pieces (130), closing to and clamping the main body busbar (110), and being connected to the flexible assembly (Nebon, 50);
the clamping mechanism (190), applying a clamping force from an outer side of the contact pieces (130), so that the contact pieces (190) shrink inward so as to tightly close to and clamp the main body busbar (110).
Minho, Nebon and Jinghui fail to disclose a reset mechanism, applying a reset force from the inner side of the contact pieces, so that the contact pieces expand outward to reset.
Genelot discloses (fig.4) a connection clamp comprising a reset mechanism (20), applying a reset force from an inner side of contact pieces (6), so that the contact pieces (6) expand outward to reset.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the clamping mechanism of Minho, thereby providing a single contact pressure device for both connection bars.
Regarding claim 15, Minho further discloses where the clamping mechanism (190) comprises:
a fastener (190), a bearing member (210), an elastic member (150) and a force applying member (planer surface, 130);
the fastener (190) is installed on the contact pieces (130), the contact pieces (130) shrink inward when the fastener (190) is tightened;
the elastic member (150) and the force applying member(planer surface, 130); apply the clamping force to the contact pieces (130);
the bearing member (210) is installed between the fastener (190) and the elastic member (150), the bearing member (210) absorbs a rotation caused by an action of the fastener (190), so that the rotation is not transmitted to the elastic member (150) and the force applying member (planer surface, 130).
Regarding claim 16, Minho, Nebon, Jinghui and Genelot further disclose where there are two contact pieces (130), the two contact pieces (130) are close to and clamp the main body busbar (110) from both sides, the fastener (190) is installed on the two contact pieces (130), and the two contact pieces (130) shrink inward when the fastener (190) is tightened, the reset mechanism is installed on the inner side of the two contact pieces, and the reset mechanism (Genelot, 20) makes the two contact pieces (130) expand outward to reset.
Allowable Subject Matter
Claims 5-7, 10 and 17-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as indicated in the previous Office Action.
Response to Arguments
Applicant's amendments and arguments filed October 28th, 2022 were fully considered. All relevant arguments have been addressed in the new rejections, above.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833